DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/19/2021, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Popat U.S. Patent 5,760,558.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 11 and 21 are is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Popat U.S. Patent 5,760,558.
Regarding claims 11 and 21, Popat discloses a method and system comprising: a motorized window treatment adapted to be positioned adjacent to a window on a wall of a building (e.g. col. 76, lines 6-16; col. 77, lines 29-37 and 49-65; col. 83, lines 15-30), comprising: a sensor for sampling a light intensity outside of the building (e.g. ambient illumination level) (e.g. col. 76, lines 6-16; col. 77, lines 29-37 and 49-65; col. 83, lines 15-30); and a processor configured to: compute a rate of change of the light intensity (e.g. ambient illumination level) (e.g. col. 76, lines 6-16; col. 77, lines 29-37 and 49-65; col. 83, lines 15-30); automatically control movement of the window treatment based on the light intensity if the light intensity is at least a first threshold value (e.g. predetermined threshold/limit) (e.g. col. 76, lines 6-16; col. 77, lines 29-37 and 49-65; col. 83, lines 15-30); and .  
 	
Allowable Subject Matter
Claims 1-10 and 18-20 are allowed.
Claims 12-17 and 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK
January 10, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116